Citation Nr: 0947628	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which held that new and material 
evidence had not been received to reopen the claim for 
service connection for residuals of a back injury.

The Veteran testified before the undersigned Veterans Law 
Judge during a September 2009 video conference hearing.  A 
transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  A January 1987 rating decision denied service connection 
for residuals of a back injury; the Veteran did not appeal 
the decision within one year of receiving notification and 
thus the decision is final.

2.  Evidence added to the record since the January 1987 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for residuals of a back injury and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision which denied service 
connection for residuals of a back injury is final. 38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1987 rating decision 
is not new and material, and the claim for service connection 
for residuals of a back injury is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

Here, the VCAA duty to notify was satisfied by a letter sent 
to the appellant in April 2004 that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Additional VCAA notice letters were 
issued in August 2006 and May 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the criteria 
for assignment of an effective date and disability rating in 
the event of award of the benefit sought were provided in an 
August 2006 letter.  This was followed by readjudication in a 
July 2008 statement of the case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the VCAA duty to notify with respect to Kent 
was satisfied by a May 2009 letter.  This was followed by 
readjudication in an August 2009 supplemental statement of 
the case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Veteran has submitted 
private treatment records and was provided an opportunity to 
set forth his contentions before the undersigned Veterans Law 
Judge during a September 2009 video conference hearing.  He 
was afforded a VA medical examination in March 2007, despite 
the fact that VA is not obligated to provide a medical 
examination if the veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

Turning to the merits of the claim, the Veteran continues to 
assert that he now has a low back disability as result of an 
injury while on active duty.  Specifically, he claims that 
during a February 1970 jeep accident he injured his 
sacroiliac joint.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The January 1987 rating decision denied service connection 
for residuals of a back injury.  The decision became final.  
38 U.S.C.A. § 7105 (West 2002).  The decision held that there 
was no etiological relationship between the Veteran's 
complaints with the upper or lower back during active duty 
and post-service findings.  

Evidence of record at this time included service treatment 
records, which showed that the Veteran complained of back 
pain in October 1969 after having lifted a heavy object the 
day before.  Physical examination was unremarkable.  On 
February 2, 1970, the Veteran reported having been riding in 
a jeep when it was rear-ended.  He said that a tire hit him 
in the back of the neck.  There was some tenderness over T4-
5.  The diagnosis was contusion of the back.  A treatment 
report dated February 3 provides that X-rays were negative.  
A February 6 treatment report notes back pain around the T3 
area of one day's duration that started while the Veteran was 
lying down.  There was no radiation.  A February 10 treatment 
note provides that the Veteran appeared to be using his 
previous back pain as an excuse to go to sick bay to avoid 
work.  The report of the Veteran's separation medical 
examination shows that his spine was normal on clinical 
examination and identifies no defects or diagnoses.  Post-
service, the Veteran was given a diagnosis of lumbar muscle 
strain in May 1976.

Since the January 1987 rating decision became final, the 
Veteran has submitted December 2001 private medical records 
showing complaints of back pain of two day's duration.  He 
did not remember any specific injury but noted that he did a 
lot of heavy lifting at work.  X-rays showed mild 
degenerative joint disease but were otherwise negative.  The 
diagnosis was low back pain.  Private treatment records dated 
in 2006 also show complaints of low back pain.  

These post-service private treatment records do not link the 
Veteran's current complaints or findings to the Veteran's 
service, or show arthritis to a compensable degree within one 
year of separation from active duty.  They raise no 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).

The claims file also contains the report of a March 2007 VA 
examination.  It does not purport to be based on a review of 
the Veteran's claims file.  Rather, it appears to be based on 
the Veteran's own self-reported history.  The report relates 
that at the time of the jeep accident the Veteran had 
shooting pains from the left buttock area that transitioned 
to the right side after several days.  The Veteran reported 
current pain that was worse with standing, bending and heavy 
lifting.  He had a constant dull pain in the lower lumbar 
region with occasional sharp pain.  He had pain shooting into 
the left posterior thigh.  The report sets forth detailed 
results of current physical examination.  Current X-rays 
showed no acute findings, with a normal alignment and no 
fracture, dislocation or degenerative changes.  

The examiner offered the opinion that the Veteran had 
sacroiliac joint symptoms, on the left side greater than on 
the right.  The examiner stated that, with the X-ray 
findings, this was at least as likely as not to have been 
associated with his injury in the military if this was the 
onset of his significant sacroiliac joint dysfunction, which 
has not been fully treated since that time.  

The Board finds that this medical opinion is not probative to 
the issue of whether the Veteran's current back complaints 
and findings are related to an inservice injury.  It does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, it does not constitute material evidence.  See 38 
C.F.R. § 3.156(a).

The Board is aware that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

In this case, the Board finds that the March 2007 VA opinion 
has no probative value because it is based on a medical 
history that is not corroborated by the record.  The 
Veteran's self-reported medical history, as related by the 
March 2007 report, is not accurate when compared to the 
Veteran's actual service treatment records.  The service 
treatment records themselves do not mention any complaints or 
findings of shooting pains from the left or right buttock, 
and in fact commented that such pains were absent.  Indeed, 
the service treatment records show that the Veteran's 
complaints and findings concerned the neck and the thoracic 
spine, not the lumbar spine.  They show no complaints, 
symptoms, findings or diagnoses related to the sacroiliac 
joint.  Further, the Veteran's self-reported March 2007 
medical history does not include the fact that at the time of 
the accident he actually sought treatment for neck and upper 
back pain.

The Board is aware that during his September 2009 hearing, 
the Veteran again reported that after the February 1970 
accident he had low back pain that radiated down the 
posterior part of his thighs.  However, the Board finds that 
the Veteran's actual service treatment records, which include 
complaints of neck and upper back pain, but do not mention 
the lower back at all, outweigh his recent assertions.  The 
Veteran's complaints at the time of the 1970 injury, as 
documented by his service treatment records, were offered 
immediately after the accident in connection with medical 
treatment.  By contrast, his reports of radiating low back 
pain were made decades after the injury, in connection with 
his current claim for benefits.   

The Board also finds that the Veteran's assertions linking 
his current low back condition to his service are redundant 
of his prior contentions and do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Further, as a layperson, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, his statements are 
not material to the critical issue in this case of whether 
his current low back symptoms and findings are related to 
findings in his service medical records.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.  Thus, it 
is not material within the meaning of 38 C.F.R. § 3.156(a) 
and the claim is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of a low back injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


